UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-08599 DWS Equity Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY10154 (Address of principal executive offices) (Zip code) Paul Schubert 345 Park Avenue New York, NY10154-0004 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 454-7190 Date of fiscal year end:3/31 Date of reporting period: 6/30/10 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as of June 30, 2010(Unaudited) DWS Alternative Asset Allocation Plus Fund Shares Value ($) Equity - Equity Funds 51.3% DWS Disciplined Market Neutral Fund "Institutional" DWS Emerging Markets Equity Fund "Institutional" DWS Gold & Precious Metals Fund "Institutional" DWS RREEF Global Infrastructure Fund "Institutional" DWS RREEF Global Real Estate Securities Fund "Institutional" Total Equity - Equity Funds (Cost $275,275,210) Equity - Exchange-Traded Funds 2.0% iShares MSCI EAFE Small Cap Index Fund WisdomTree Emerging Markets SmallCap Dividend Fund Total Exchange-Traded Funds (Cost $16,430,142) Fixed Income - Bond Funds 42.9% DWS Emerging Markets Fixed Income Fund "Institutional" DWS Enhanced Commodity Strategy Fund "Institutional" DWS Floating Rate Plus Fund "Institutional" DWS Global Inflation Plus Fund "Institutional" Total Fixed Income - Bond Funds (Cost $239,816,192) Fixed Income - Exchange-Traded Fund 0.9% SPDR Barclays Capital International Treasury Bond Fixed Income - Money Market Fund 2.0% Central Cash Management Fund(Cost $10,719,799) Principal Amount ($) Value ($) Fixed Income – Government & Agency Obligation 1.3% US Treasury Obligation US Treasury Bill, 0.22% *, 9/16/2010 (a) (Cost $7,303,729) % of Net Assets Value ($) Total Investment Portfolio (Cost $549,545,072) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Annualized yield at time of purchase; not a coupon rate. † The cost for federal income tax purposes was $611,345,732.At June 30, 2010, net unrealized depreciation for all securities based on tax cost was $63,696,967.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $15,282,875 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $78,979,842. (a) At June 30, 2010, this security has been pledged, in whole or in part, to cover initial margin requirements for open futures contracts. EAFE: Europe, Australasia and Far East MSCI: Morgan Stanley Capital International SPDR: Standard & Poor's Depositary Receipt At June 30, 2010, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation/ (Depreciation) ($) 10 Year Australian Treasury Bond AUD 9/15/2010 6 10 Year Japanese Government Bond JPY 9/9/2010 42 10 Year US Treasury Note USD 9/21/2010 CAC 40 Index EUR 7/16/2010 87 ) Federal Republic of Germany Euro-Schatz EUR 9/8/2010 99 FTSE 100 Index GBP 9/17/2010 80 ) FTSE MIB Index EUR 9/17/2010 9 ) IBEX 35 Index EUR 7/16/2010 26 ) NASDAQ 100 E-Mini Index USD 9/17/2010 64 ) TOPIX Index JPY 9/10/2010 32 ) United Kingdom Long Gilt Bond GBP 9/28/2010 48 Total net unrealized depreciation At June 30, 2010, open futures contracts sold were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation/ (Depreciation) ($) 10 Year Canadian Government Bond CAD 9/21/2010 ) 2 Year US Treasury Note USD 9/30/2010 ) AEX Index EUR 7/16/2010 19 ASX SPI 200 Index AUD 9/16/2010 33 DAX Index EUR 9/17/2010 1 DJ Euro Stoxx 50 Index EUR 9/17/2010 Federal Republic of Germany Euro-Bund EUR 9/8/2010 ) Hang Seng Index HKD 7/29/2010 27 Russell 2000 Mini Index USD 9/17/2010 12 S&P 500 E-Mini Index USD 9/17/2010 54 S&P TSX 60 Index CAD 9/16/2010 23 Total net unrealized appreciation At June 30, 2010, the Fund had the following open forward foreign currency exchange contracts: Contracts to Deliver In Exchange For Settlement Date Unrealized Appreciation ($) Counterparty USD NOK 8/18/2010 Royal Bank of Scotland PLC USD SEK 8/18/2010 UBS AG GBP USD 8/18/2010 Royal Bank of Scotland PLC EUR USD 8/18/2010 UBS AG Total unrealized appreciation Contracts to Deliver In Exchange For Settlement Date Unrealized Depreciation ($) Counterparty USD AUD 8/18/2010 Royal Bank of Scotland PLC USD NZD 8/18/2010 Royal Bank of Scotland PLC USD CAD 8/18/2010 UBS AG CHF USD 8/18/2010 Royal Bank of Scotland PLC JPY USD 8/18/2010 UBS AG Total unrealized depreciation Currency Abbreviations AUD Australian Dollar JPY Japanese Yen CAD Canadian Dollar NOK Norwegian Krone CHF Swiss Franc NZD New Zealand Dollar EUR Euro SEK Swedish Krona GBP British Pound USD United States Dollar HKD Hong Kong Dollar Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2010 in valuing the Fund's investments. Level 1 Level 2 Level 3 Total Assets Equity Funds $ $
